[Cite as State ex rel. Lester v. Pepple, 130 Ohio St.3d 353, 2011-Ohio-5756.]




    THE STATE EX REL. LESTER, APPELLANT, v. PEPPLE, JUDGE, APPELLEE.
  [Cite as State ex rel. Lester v. Pepple, 130 Ohio St.3d 353, 2011-Ohio-5756.]
Criminal procedure—Judgment entry                  of conviction sufficient—Writs of
        mandamus and procedendo denied.
(No. 2011-0327—Submitted November 2, 2011—Decided November 10, 2011.)
      APPEAL from the Court of Appeals for Auglaize County, No. 02-10-34.
                                  ___________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Stephen M. Lester, for writs of mandamus and procedendo
to compel appellee, Auglaize County Common Pleas Court Judge Frederick D.
Pepple, to issue a final and appealable sentencing entry in his criminal case.
Neither mandamus nor procedendo will lie to compel an act that has already been
performed. See State ex rel. Rose v. McGinty, 123 Ohio St.3d 86, 2009-Ohio-
4050, 914 N.E.2d 366, ¶ 2. As we held in a separate appeal by Lester, his original
sentencing entry constituted a final, appealable order even though it lacked a
specification concerning the manner of his conviction. State v. Lester, 130 Ohio
St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142, paragraphs one and two of the
syllabus.
                                                                         Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL, CUPP,
and MCGEE BROWN, JJ., concur.
        LANZINGER, J., concurs in judgment only.
                                   __________________
        Stephen M. Lester, pro se.
        Edwin A. Pierce, Auglaize County Prosecuting Attorney, for appellee.
                                _____________________